UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2010 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 000-19341 73-1373454 (State or other jurisdiction (Commission (IRS Employer of incorporation)File Number) Identification No.) Bank of Oklahoma Tower, Boston Avenue at Second Street, Tulsa, Oklahoma 74172 (Address of principal executive offices) Registrant's telephone number, including area code: (918) 588-6000 N/A (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). INFORMATION TO BE INCLUDED IN THE REPORT ITEM 5.07Submission of Matters to a Vote of Security Holders (a) On April 27, 2010, BOK Financial Corporation (“BOKF”) held its annual meeting of shareholders. (b) The matters voted upon at the annual meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes as to each such matter (where applicable), are set forth below: 1. Election of Directors For Against/Withheld Abstain Non-Vote Gregory S. Allen C. Fred Ball Jr. Sharon J. Bell Peter C. Boylan, III Chester Cadieux, III Joseph W. Craft, III William E. Durett John W. Gibson David F. Griffin V. Burns Hargis E. Carey Joullian, IV George B. Kaiser Robert J. LaFortune Stanley A. Lybarger Steven J. Malcolm E.C. Richards 2. Approval of Amended and Restated BOKF 2003 Executive Incentive Plan 3. Ratification of Ernst & Young LLP as Auditor for Fiscal Year Ending December 31, 2010 66,001,892 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOK FINANCIAL CORPORATION By:/s/Steven E. Nell Steven E. Nell Executive Vice President Chief Financial Officer Date:April 30, 2010
